                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

INVADO PHARMACEUTICALS, LLC.,                       )
                                                    )
                              Plaintiff,            )
v.                                                  )       Case No. 1:18-cv-02515
                                                    )
FORWARD SCIENCE DISTRIBUTION LLC,                   )
FORWARD SCIENCE LLC,                                )       JURY TRIAL DEMANDED
FORWARD SCIENCE HOLDING INC.,                       )
and FORWARD SCIENCE                                 )
TECHNOLOGIES LLC, and                               )
JANE DOES No. 1-10,                                 )
                                                    )
                              Defendants.           )



             JOINT MOTION FOR ENTRY OF STIPULATED JUDGMENT

       Plaintiff Invado Pharmaceuticals, LLC (“Invado”) and Defendants Forward Science

Distribution LLC, Forward Science LLC, Forward Science Holding Inc., and Forward Science

Technologies LLC, (collectively “Forward Science”) have settled the above-captioned litigation

by written agreement. Pursuant to that agreement, the Parties have agreed to the entry of a

Stipulated Judgment on the terms provided in the attached Exhibit A. Invado and Forward

Science jointly request that the Court enter the Stipulated Judgment in the form provided.
Dated: December 7, 2018                         Dated: December 7, 2018


Respectfully submitted,                         Respectfully submitted,

_/s/ Timothy M. Howe______________               /s/ Laura M. Schaefer       ____
David Klevatt (6198947)                         Kevin C. Parks (6197772)
Timothy M. Howe                                 Aaron R. Feigelson (6279091)
Laura A. Parry                                  Laura M. Schaefer (6321447)
KLEVATT & ASSOCIATES, LLC                       LEYDIG, VOIT & MAYER, LTD.
33 N. LaSalle St., Suite 2100                   Two Prudential Plaza, Suite 4900
Chicago, Illinois 60602                         Chicago, Illinois 60601
Telephone: (312) 782-9090                       Telephone: (312) 616-5600
                                                Facsimile: (312) 616-5700

Attorneys for Invado Pharmaceuticals, LLC       Attorneys for the Forward Science
                                                Defendants




                                            2
